872 F.2d 1030
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Victor Earl POWELL, also known as Blacka, Defendant-Appellant.
No. 89-3248.
United States Court of Appeals, Sixth Circuit.
April 14, 1989.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Review of the papers before the court indicates that on January 26, 1989, appellant was charged with illegal reentry after deportment in violation of 8 U.S.C. Sec. 1326.  Subsequent to his arrest on that same day, appellant was subjected to various pretrial proceedings in the District Court for the Northern District of Ohio, including his formal indictment and the appointment of counsel.  Upon his arraignment and the entry of an order governing discovery on March 13, 1989, appellant, acting pro se, filed a notice of appeal.  Appellant, however, did not identify any specific order which he wished to make the subject of his appeal.


3
This court has concluded that it lacks jurisdiction over the appeal.  Appellate jurisdiction is limited to the review of only final judgments or certain specified interlocutory orders of the district court.  28 U.S.C. Secs. 1291 and 1292.  As of the date of the filing of the notice of appeal, the district court had not entered any order or judgment falling within either of those two narrow categories.  Rather, the proceedings against appellant have only proceeded so far as the entry of an order regulating pre-trial discovery.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.